DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Amendment
The response filed on 07/28/2022 has been entered.  Claims 1, 4, 6, 11, 14, 16 and 20 have been amended; claims 3, 5, 13 and 15 have been canceled; and no new claims have been added.  Claims 1-2, 4, 6-12, 14 and 16-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-2, 4, 6-12, 14 and 16-20 over the art of record have been considered, but are moot based on Applicant’s amendments independent claims 1, 11 and 20.
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US PG Pub 2018/0220283 A1, hereinafter “Condeixa”), in view of Weill et al. (US PG Pub 2007/0121615 A1, hereinafter “Weil”).
	Regarding claim 1, Condeixa teaches a method comprising: 
performing, by a particular device (FIG. 9 network node 900; ¶¶ [0011]) in a deterministic network (¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network), classification of one or more packets of a traffic flow between a source and a destination in the deterministic network (FIG. 9 receive/classify block 910; ¶ [0171]; FIG. 10A step 1004, ¶¶ [0197] – [0198]); determining, by the particular device and based on the classification of the one or more packets, a requirement of the traffic flow (¶ [0171] traffic classified according to metrics such as urgency tolerance/impact/requirements regarding delay, jitter, loss, bandwidth, mobility, session disruption, privacy, and/or security read on requirement of the traffic flow based on the classification; see also ¶ [0200] node determines that a packet classified as a real-time media flow has a requirement regarding order of packets within packet flow); performing, by the particular device, based on the requirement, a packet operation on at least one packet of the traffic flow (¶ [0171] mark each packet (i.e. packet operation) with a respective class-of-service (CoS)).
	Condeixa does not teach wherein performing the packet operation comprises generating a replicate of the at least one packet when the requirement specifies a service in the deterministic network to be applied to the traffic flow; and sending, by the particular device, packets of the traffic flow and the replicate of the at least one packet towards the destination via two or more paths in the deterministic network, wherein the replicate of the at least one packet is sent via a path that applies the service to the replicate of the at least one packet and not the packets of the traffic flow.
	In analogous art, Weill teaches wherein performing the packet operation comprises generating a replicate of the at least one packet when the requirement specifies a service . . . to be applied to the traffic flow (¶¶ [0045] - [0048] disclose that a network device (SCE) provides deep packet inspection (DPI) services {reads on service} for a set of source and destination devices for the purpose of applying application-level policies to tunnels {reads on requirement} between the source and destination devices.  In an off-line configuration for the SCE, a line splitter or switch port analyzer (SPAN port) generates a copy of the data packets forwarded over the data path between provider device P1 and the provider-edge devices PE1, PE2 and PE3 {reads on generating a replicate of the at least one packet}); and sending, by the particular device, packets of the traffic flow and the replicate of the at least one packet towards the destination via two or more paths . . ., wherein the replicate of the at least one packet is sent via a path that applies the service to the replicate of the at least one packet and not the packets of the traffic flow (¶ [0048] . . . In such a case, the original data packets are forwarded over the data path between P1 and PE1, PE2 and PE3, and copies of the data packets are forwarded via the line splitter or SPAN port to the SCE 300 for DPI processing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the deterministic network of Condeixa to forward original data to the destination(s) over one path and forward replicates/copies of the original data over a second path for DPI as taught by Weill.  One would have been motivated to do so in order to apply an appropriate set of application-level policies to  packet flows based on their classification, thereby ensuring integrity of data transmitted in the network.  (Weill ¶¶ [0047], [0054])

	Regarding claim 4, the combination of Condeixa and Weill, specifically, Condeixa teaches wherein the service comprises a packet inspection service, a packet tagging service (¶ [0171] mark each packet with a respective class-of-service (CoS) {marking each packet with CoS reads on packet tagging service}), or a firewall service.  Additionally, Weill teaches wherein the service comprises a packet inspection service (¶¶ [0045] - [0048] discloses that a network device (SCE) provides deep packet inspection (DPI) services).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the deterministic network of Condeixa to perform DPI services (in addition to packet tagging service) as taught by Weill.  One would have been motivated to do so in order to apply an appropriate set of application-level policies to  packet flows based on their classification, thereby ensuring integrity of data transmitted in the network.  (Weill ¶¶ [0047], [0054])

	Regarding claim 10, the combination of Condeixa and Weill, specifically Condeixa,  teaches wherein the particular device comprises a network router (FIG. 10C step 1026; ¶¶ [0206] – [0207] using a broadest reasonable interpretation of router, network node 900 is a network router because it select one or more communication paths, from the node to a next node, and routes packets accordingly) or switch.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 9 network node 900; ¶¶ [0011]), comprising:  a network interface to communicate with a deterministic network (FIG. 9 schedule/route/send module 930; ¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network); a processor coupled to the network interface and configured to execute one or more processes (¶¶ [0218], [0219]); and a memory (¶ [0218]) configured to store a process that is executable by the processor.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 10.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a tangible, non-transitory, computer-readable medium storing program instructions that cause a particular device in a deterministic network (¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network) to execute a process (¶ [0218]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa, in view of Weill, and further in view of Dhanabalan et al. (US Patent No. 10,897,424 B1, hereinafter “Dhanabalan”).
	Regarding claim 2, the combination of Condeixa and Weill does not explicitly teach wherein performing the packet operation on at least one packet of the traffic flow comprises: load balancing the traffic flow across the two or more paths in the deterministic network.
	In analogous art, Dhanabalan teaches wherein performing the packet operation on at least one packet of the traffic flow comprises: load balancing the traffic flow across the two or more paths in the deterministic network (col. 11, lines 48-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operations of the packet classifier in the deterministic network taught by the combination of Condeixa and Weill to load balance traffic flow across multiple paths as taught by Dhanabalan.  One would have been motivated to do so in order to consistently transmit packets over a path from a source to a destination with the lowest latency thereby improving a user’s quality of experience.  (Dhanabalan col. 11, lines 48-67)
		
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa, view of Weill, and further in view of Guo et al. (US PG Pub 2021/0281514 A1, hereinafter “Guo”).
	Regarding claim 6, the combination of Condeixa and Weill does not explicitly teach wherein performing the packet operation comprises making a selection of one or more packets of the traffic flow to be rerouted, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: rerouting the selection of one or more packets from a first path in the deterministic network onto another path that applies the service to the selection of one or more packets.
	In analogous art, Guo teaches wherein performing the packet operation comprises making a selection of one or more packets of the traffic flow to be rerouted, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: rerouting the selection of one or more packets from a first path in the deterministic network onto another path that applies the service to the selection of one or more packets (¶¶ [0065], [0073] and FIG. 2E disclose that using real-time telemetry information, system performance is optimized by reconfiguring data flow paths.  For example, data packet 204 is re-routed on a path with higher throughput.  Other parameters for rerouting to another path includes rerouting to a path that applies the appropriate quality of service such as lower latency, jitter, loss.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Condeixa and Weill to reroute packets from a first path to another path that applies the appropriate QoS as taught by Guo.  One would have been motivated to do so in order to implement flexible, dynamic load balancing techniques that distribute flows across network paths in a manner that optimizes network performance and avoids network congestion. (Guo ¶ [0015]) 

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa, in view of Weill, and further in view of Vasseur et al. (US PG Pub 2015/0333953 A1, hereinafter “Vasseur”).
	Regarding claim 7, the combination of Condeixa and Weill does not teach wherein the requirement of the traffic flow is path reliability, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending packets of the traffic flow via a first path towards the destination; and sending replicates of each packet of the traffic flow via a second path towards the destination.
	In analogous art, Vasseur teaches wherein the requirement of the traffic flow is path reliability (¶ [0066] path reliability requirement for delivery of application traffic), and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending packets of the traffic flow via a first path towards the destination; and sending replicates of each packet of the traffic flow via a second path towards the destination (¶ [0068] . . .  traffic is duplicated along a set of paths either permanently or temporarily).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Condeixa and Weill to duplicate packets and transmit over multiple paths when path reliability is a requirement as taught by Vasseur. One would have been motivated to do so in order to implement a proactive approach to ensuring that network performance criteria is met, thereby avoiding periods of reduced performance before corrective measures are taken. (Vasseur ¶ [0004]) 

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa, in view of Weill, and further in view of Barabash et al. (US PG Pub 2015/0040121 A1, hereinafter “Barabash”).
	Regarding claim 8, the combination of Condeixa and Weill does not teach receiving, at the particular device and from a controller, access control list information that the particular device uses to perform the classification.
	In analogous art, Barabash teaches receiving, at the particular device and from a controller, access control list information that the particular device uses to perform the classification (¶¶ [0031], [0029] teaches that a device receives from a network controller access control list information that are used to classify data packets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network node of the combination of Condeixa and Weill to receive access control list (ACL) information to use for classifying data packets as taught by Barabash. One would have been motivated to do so in order to enable the device to readily apply filters defined by the ACL to control the flow of data traffic associated with a certain QoS traffic profile in a multi-tenant environment, thereby ensuring that a tenant with a higher level subscription obtains the proper priority and service, which in turn, increases a user’s quality of experience. (Barabash ¶¶ [0006] [0007] and [0029]) 

	Regarding claim 9, the combination of Condeixa and Weill does not explicitly teach receiving, at the particular device and from the controller, data indicative of the requirement of the traffic flow.
	In analogous art, Barabash teaches receiving, at the particular device and from the controller, data indicative of the requirement of the traffic flow (¶¶ [0028] - [0030] metering information such as committed rate, burst size.  The threshold rate (i.e. requirement) for transmission of particular traffic is set by a SLA.  Thus, committed rate provided by the controller is data indicative of a requirement of the traffic flow.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Condeixa, Weill and Barabash to include the further teaching of Barabash. One would have been motivated to do so in order to enable the device to readily apply filters defined by the ACL and metering information to control the flow of data traffic associated with a certain QoS traffic profile in a multi-tenant environment, thereby ensuring that a tenant with a higher level subscription obtains the proper priority and service, which in turn, increases a user’s quality of experience. (Barabash ¶¶ [0006] [0007] and [0029]) 

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0270139 A1 (Singh) – discloses auto tuning of hybrid WAN links by adaptive duplication of packets on alternate links; 
US PG Pub 2014/0237541 A1 (Varadhan et al.) – discloses scalable security services for multicast in a router having integrated zone based firewall; 
US PG Pub 2013/0195457 A1 (Levy et al.) – discloses a method and system for performing distributed deep-packet inspection; and 
Koutsiamanis et al., "From Best Effort to Deterministic Packet Delivery for Wireless Industrial IoT Networks," IEEE Transactions on Industrial Informatics, vol. 14, no. 10, pp. 4468-4480, Oct. 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413